          Case 2:15-cv-00619-JAD-VCF Document 103 Filed 09/14/20 Page 1 of 5




 1   M. Caleb Meyer, Esq.
     Nevada Bar No. 13379
 2
     Renee M. Finch, Esq.
 3   Nevada Bar No. 13118
     Lauren D. Calvert, Esq.
 4
     Nevada Bar No. 10534
 5   MESSNER REEVES LLP
     8945 West Russell Road, Suite 300
 6   Las Vegas, Nevada 89148
 7   Telephone: (702) 363-5100
     Facsimile: (702) 363-5101
 8   E-mail:      lcalvert@messner.com
 9   Attorneys for Plaintiff

10                            UNITED STATES DISTRICT COURT
11
                                        DISTRICT OF NEVADA
12
13
      ESTATE OF CLARENCE GAMBLE, by and
14    through its Special Administrator, BERNITA
      LUJAN                                           CASE NO: 2:15-cv-00619-JAD-VCF
15
                           Plaintiff,
16
17    Vs.
                                                          STIPULATION AND ORDER TO
18    SOUTHERN DESERT CORRECTIONAL                            EXTEND DISCOVERY
      CENTER, et al.,
19                                                                 (Fourth Request)
20                          Defendants.

21
                      Pursuant to LR 6-1 and LR 26-4, the Parties, through their respective attorneys
22
23   of record, hereby stipulate and request that this court extend the discovery deadlines in the
24   above-captioned case ninety days. In support of this stipulation and request, the parties state
25
     as follows:
26
27   I.        DISCOVERY COMPLETED TO DATE

28             1.     The parties served and responded to written discovery.
     {04369175 / 1}
        Case 2:15-cv-00619-JAD-VCF Document 103 Filed 09/14/20 Page 2 of 5




 1             2.     The parties have served subpoena duces tecum on medical providers.
 2
               3.     The parties attended a settlement conference.
 3
               4.     The parties engaged in motion practice.
 4
 5             5.     The parties are working together to schedule further depositions.
 6   II.       WHY REMAINING DISCOVERY HAS NOT BEEN COMPLETED
 7
               This case was filed in 2015 by Plaintiff Clarence Gamble as a pro se inmate. The
 8
     parties attended mediation on August 30, 2019, with the Hon. Magistrate Judge Cam
 9
10   Ferenbach. The parties did not resolve the matter. On that same date, while preparing to travel

11   back to the correctional facility in which Plaintiff was housed, Plaintiff unexpectedly passed
12
     away. Special administration for Plaintiff’s Estate has been accomplished. However, because
13
14
     of the COVID-19 pandemic, the parties have experienced difficulty setting the depositions of

15   Defendants in this matter. Three of the four Defendants are unable to have their depositions
16
     conducted by videoconference, but the parties have located a facility in which the depositions
17
     can be safely conducted. The parties have now set all depositions. The parties are also
18
19   exploring whether the matter can be resolved.
20   III.      DISCOVERY REMAINING
21             1.     Depositions of Defendants and treatment providers.
22
               2.     Further written discovery.
23
24             3.     Acquisition of medical records.

25             4.     Any other discovery the parties deem necessary as the case progresses.
26
27
28
     {04369175 / 1}
        Case 2:15-cv-00619-JAD-VCF Document 103 Filed 09/14/20 Page 3 of 5




 1   IV.       EXTENSION OR MODIFICATION OF THE DISCOVERY PLAN AND
               SCHEDULING ORDER
 2
               LR 26-4 governs modifications of extensions of the Discovery Plan and Scheduling
 3
 4   Order. Any stipulation made less than twenty-one days before the expiration of the subject
 5   deadline must comply fully with LR 26-4.
 6
               The following is a list of the current discovery deadlines and the parties’ proposed
 7
 8   extended deadlines.

 9    ACTIVITY                          DATE                      PROPOSED DEADLINE
10
      Amend Pleadings or Add            July 30, 2018             Passed
11    Parties
12
      Expert Disclosures Pursuant       April 16, 2020            Passed
      to Fed.R.Civ.P. 26(a)(2)
13    Rebuttal Expert Disclosure        May 18, 2020              Passed
      Pursuant to
14
      Fed.R.Civ.P. 26(a)(2)
15    Discovery Cut-Off Date            September 15, 2020        December 15, 2020
16
      Dispositive Motions               October 15, 2020          January 15, 2020
17
      Joint Pretrial Order              November 16, 2020         February 15, 2021
18
19
20             The parties shall file the interim status report required by LR 26-3 by October 15, 2020.
21
     This is no later than sixty days before the close of discovery.
22
23             In the event that dispositive motions are filed, the date for filing the Joint Pre-Trial

24   Order shall be suspended until thirty days after a decision on the dispositive motions or further
25
     order of the Court. The disclosures required by Rule 26(a)(3) and any objection hereto shall
26
     be included in the Pre-Trial Order.
27
28             This request for an extension of time is not sought for any improper purpose or other
     {04369175 / 1}
        Case 2:15-cv-00619-JAD-VCF Document 103 Filed 09/14/20 Page 4 of 5




 1   purpose of delay. The parties have worked together at moving discovery forward and have
 2
     worked to get this case moving forward, but the fact of this being a 2015 case, the matter
 3
     having been stayed for a considerable amount of time, discovery having been re-opened
 4
 5   following the denial of Plaintiffs’ Motion for Summary Judgment and appointment of pro
 6   bono counsel, the time for appointment of pro bono counsel, Plaintiff being an inmate and
 7
     subsequently dying and the COVID-19 outbreak has made things more difficult and caused
 8
 9   delays not necessarily present in some other cases. The parties submit the foregoing

10   constitutes good cause and excusable neglect.
11
               This is the fourth request for extension of time in this matter. The parties respectfully
12
     submit that the reasons set forth above constitute compelling reasons for the discovery
13
14   extension.
15
               WHEREFORE, the parties respectfully request that this court extend the discovery
16
     period by ninety days, from the current deadline of September 15, 2020 up to and including
17
18   December 15, 2019, and the other discovery dates as outlined in accordance with the table

19   above.
20
     DATED this 11th day of September, 2020.
21
22
     MESSNER REEVES LLP

23  /s/ Lauren D. Calvert, Esq.
   LAUREN CALVERT, ESQ.
24
   8945 West Russell Road, Ste. 300
25 Las Vegas, Nevada 89148
   (702) 363-5100
26 Attorneys for Plaintiff
27
28
     {04369175 / 1}
        Case 2:15-cv-00619-JAD-VCF Document 103 Filed 09/14/20 Page 5 of 5




 1    OFFICE OF THE ATTORNEY GENERAL
 2
       /s/ Matthew P. Feeley, Esq.
 3    MATTHEW P. FEELEY, ESQ.
      Nevada Bar No. 13336
 4
      555 E. Washington Ave., Ste. 3900
 5    Las Vegas, Nevada 89101
      (702) 486-3125 (phone)
 6    Email: mfeeley@ag.nv.gov
 7    Attorneys for Defendants

 8                                        ORDER
 9
      IT IS SO ORDERED.
10
11
12    _____________________________________
      UNITED STATES MAGISTRATE JUDGE
13
14             9-14-2020
      Dated: _______________________
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     {04369175 / 1}
